Citation Nr: 1743980	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  13-29 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training purposes (ACDUTRA) from March 1974 to July 1974, and active duty from May 1977 to September 1977 and from February 2004 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in November 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that in November 2015, the Board also remanded the issues of entitlement to service connection for diabetes mellitus and erectile dysfunction for additional development.  However, in an August 2016 rating decision, the Veteran was granted entitlement to service connection for both those disabilities.  There is no indication from the record that the Veteran has disagreed with the ratings of effective dates assigned in that decision.  Therefore, that decision constitutes a full grant of the benefits sought on appeal with respect to those issues and the Board has limited its consideration accordingly.    


FINDING OF FACT

Hypertension clearly and unmistakably existed prior to the Veteran's active service and clearly and unmistakably was not aggravated by his active service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  8 U.S.C. §§ 1110, 1111, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

In the November 2015 remand, the Board directed that additional efforts be made to identify and obtain outstanding service records.  A review of the record shows that additional efforts were made to obtain the outstanding records.  However, it was determined that the records were not available and further efforts would be futile.  In a May 2016 letter, the Veteran was informed that the records were not able to be obtained and afforded the opportunity to submit any of the outstanding records on his own behalf.  Therefore, the Board finds that the development conducted adequately complies with the directives of the November 2015 remand, and there is no bar to proceeding with a final decision at this time.  

Analysis

The Veteran asserts that he had hypertension prior to entering his last period of active service in 2004, and that his pre-existing hypertension was aggravated by his period of active service from February 2004 to June 2005.  

A review of the record shows that an entrance examination for the Veteran's February 2004 to June 2005 period of active service is not of record and is not available for review.  Therefore, it is not possible to ascertain whether the Veteran's hypertension was noted at the time of his entrance into active service.  As such, the presumption of soundness attaches and the burden is on VA to rebut that presumption.

In order for the presumption of soundness to be rebutted, there must be both clear and unmistakable evidence that the disability pre-existed service and clear and unmistakable evidence that the disability was not aggravated by service.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  

In July 2016, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he was diagnosed with hypertension in 1993 and had been maintained on medication since that time.  He reported that when he was activated in 2004, his hypertension medication dosage had to be increased when he reported for training, and increased an additional two times while on active service.  The examiner opined that the Veteran's hypertension clearly and unmistakably existed prior to the Veteran's active service.  In this regard, the examiner noted that the Veteran received an "Over 40 Periodic Physical" from the Army National Guard in December 2000.  A review of that examination report shows that the Veteran was noted to have been diagnosed with hypertension in 1993 and was noted to be maintained on several hypertension medications.  

The examiner also opined that the Veteran's hypertension was not aggravated during his active service.  In this regard, the examiner noted that a February 2004 letter from the Veteran's private treatment provider noted the Veteran's hypertension medications to include Dilacor, 240 milligrams (mg) once a day; Zestril, 20 mg once a day; and HCTZ, 25 mg once a day.  Further, the examiner noted that available blood pressure readings from June 2002 showed the Veteran's blood pressure to be 110/64; and subsequent readings from April 2004 and May 2004 showed the Veteran's blood pressure to be 124/70 on both occasions.  Blood pressure readings taken at the Veteran's private treatment provider's office in June 2005, two days following his separation from active service, showed the Veteran's blood pressure to be 112/64.  The Veteran was noted to have been maintained on the same three medications he had been taking prior to active service, and at the same dosages as had been prescribed prior to active service (Dilacor, 240 mg once a day; Zestril, 20 mg once a day; and HCTZ, 25 mg once a day).  The examiner summarized that as the Veteran's recorded blood pressure readings throughout, and immediately following his active service were all within normal limits and his medication regimen remained constant throughout, the available evidence showed that the Veteran's hypertension remained stable during his period of active service and as such.    

The Board finds that the July 2016 VA examination and opinion report is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, there has not been any competent medical evidence submitted that contradicts the findings of the July 2016 VA examiner.  Therefore, the July 2016 VA examination and opinion report is the most probative evidence of record.  

While the Veteran has reported that his hypertension did get worse while he was on active service and laypersons are competent to report on observable symptomatology, the Board finds that the Veteran is not competent to provide a medical opinion regarding the severity of a disease process such as hypertension.  In this regard, such an opinion requires medical knowledge, medical testing, and medication management skills that are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion in this case.  

In sum, the Veteran's hypertension clearly and unmistakably existed prior to his period of service, and clearly and unmistakably was not aggravated by service.  Accordingly, the presumption of soundness is rebutted.  Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypertension is not warranted.  38 U.S.C. § 5107(b) (2014);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


